ACCEPTED
                                                                                            03-14-00575-CR
                                                                                                   3652593
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        1/5/2015 3:12:31 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK

                            CASE NO. 03-14-00575-CR
KELLY JAMES McCARTY                     §             IN THE COURT  OF  APPEALS
                                                                     FILED IN
                                                               3rd COURT OF APPEALS
         Appellant                                                     AUSTIN, TEXAS
                                                                   1/5/2015 3:12:31 PM
VS.                                     §             THIRD DISTRICT OF TEXAS
                                                                     JEFFREY D. KYLE
                                                                           Clerk

THE STATE OF TEXAS,
          Appellee                      §             SITTING IN AUSTIN, TEXAS

                     APPELLEE'S FIRST MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       NOW COMES The State of Texas, by and through her assistant district
attorney, hereinafter called Appellee, and files this First Motion For Extension of Time
to File Brief and for such would show:

                                            I.
      Appellee's brief was due to be filed on January 02, 2015.
                                            II.
        The undersigned is responsible for a large caseload including all appellate
matters and post conviction writ applications, all matters related to the prosecution of
asset seizure and forfeiture, and all matters related to extradition within the four
counties of the 33rd and 424th Judicial Districts, together with a proportionate share
of the criminal prosecution of all criminal matters within Llano, Blanco, and San Saba
counties. While having completed one brief in December with a second brief almost
complete, the undersigned became ill requiring hospitalization for two days just before
Christmas. Between recuperation and vacation, the undersigned did not return to work
until the date of this motion.

                                            1
                                          III.
      The undersigned has in this case, reviewed the Appellant's Brief, has outlined
the applicable replies, and is in the process of completing the needed research and
preparing the actual brief

                                        IV.
      The undersigned appellate counsel believes that the appellate brief can be
prepared and filed on or before February 15, 2015.
      WHEREFORE, PREMISES CONSIDERED, Appellee prays the Court grant
this motion and extend the time in which to file Appellee's Brief until February 15,
2014.
                                      Respectfully submitted,
                                      OFFICE OF DISTRICT ATTORNEY
                                      3 3 ^ & 424™ JUDICIAL DISTRICTS
                                      Sam Oatman, District Attorney
                                      P. O. Box 725
                                      Llano, Texas 78643
                                      Telephone         Telecopier
                                      (325) 247-5755 (325) 247-5274
                                      By>--.::^3"^^
                                                 Bun^
                                       Assistant District Attorney
                                        State Bar No. 03353500
                                        g.bunyard@co.llano.tx.us
                                     ATTORNEY FOR THE STATE OF TEXAS




                                         2
                               CERTIFICATE OF SERVICE
       This is to certify that a true copy of the above and foregoing instrument, together
with this proof of service hereof, has been forwarded on January 5, 2015, to Kelly
McCarty, Appellant Pro Se, by email/EServe.